1                                                            JS-6
2
3
                                                              3/6/2020
4
5
6
7
8                      UNITED STATES DISTRICT COURT
9                    CENTRAL DISTRICT OF CALIFORNIA
10
11   CAROL RIEGERT, individually, and
     on behalf of all others similarly
12   situated                            Case No. 2:19-cv-08959-JAK-JEM
13                      Plaintiff,       ORDER RE JOINT STIPULATION
                                         FOR DISMISSAL OF ACTION
14   v.                                  (DKT. 20)
15   CENTRAL BILLING, LLC dba
     PACIFIC COLLECTION GROUP
16
17                      Defendant(s).
18
19
20
21
22
23
24
25
26
27
28
1          Based on a review of the Joint Stipulation for Dismissal of Action (the “Joint
2    Stipulation” (Dkt. 20)), sufficient good cause has been shown for the requested
3    relief. Therefore, the Joint Stipulation is GRANTED. Plaintiff Carol Riegert’s
4    individual claims are DISMISSED WITH PREJUDICE and the putative class
5    members potential claims are DISMISSED WITHOUT PREJUDICE. This
6    action is resolved in its entirety, with each party to bear its own costs, expenses, and
7    attorneys’ fees as incurred against one another in connection with this action.
8
9
10   IT IS SO ORDERED.
11
12   Dated: March 6, 2020             _________________________________
13                                         John A. Kronstadt
                                           United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                2
